Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 50-58, 60-69 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a photonically sampled electronically quantized analog-to-digital converter that comprises, inter alia, an optical transmitter that generates an optical signal comprising a series of optical pulses, an optical modulator having an input that is optically coupled to an output of the optical transmitter, an optical pulse demultiplexer having an input that is coupled to an output of the optical modulator, the optical pulse demultiplexer generating a plurality of demultiplexed RFmodulated optically-sampled signals at a plurality of outputs from the RF modulated optically sampled signal, however, the prior art fails to teach each of the plurality of demultiplexed RF modulated optically sampled signals comprises optical pulses from a different time slot in the optical signal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845